Citation Nr: 0023060	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for status post myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


INTRODUCTION

The veteran had active service from December 1942 to December 
1945 and was a prisoner of war of the German Government from 
January 25, 1945, to March 28, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran was detained as a prisoner of war for not 
less than 30 days during World War II and experienced 
localized edema of the feet and ankles while he was detained 
as a prisoner of war.  

3.  The veteran's post service myocardial infarctions were 
due to ischemic heart disease incurred after being a prisoner 
of war.  


CONCLUSION OF LAW

The veteran's status post myocardial infarctions were 
incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Where disability compensation is 
claimed by a former prisoner of war, omission of history, or 
findings from clinical records made upon repatriation is not 
determinative of service connection, particularly if evidence 
of comrades in support of the occurrence of the disability 
during confinement is available.  Special attention will be 
given to any disability first reported after discharge, 
especially if poorly defined and not obviously of 
intercurrent origin.  The circumstances attendant upon the 
individual veteran's confinement and the duration thereof 
will be associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the prisoner-of-war 
experience.  38 C.F.R. § 3.304(e).  Where a veteran was a 
former prisoner of war and was detained or interned for not 
less than 30 days and beriberi heart disease becomes manifest 
to a degree of 10 percent anytime after such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  This regulation includes the 
following:  "NOTE:  For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who experienced localized edema during 
captivity."  

In the supplementary information filed with the rule 
amendment which resulted in the above reference note, prior 
to its publication, it was explained that, while there was no 
known satisfactory explanatory biological mechanism linking 
beriberi or malnutrition and subsequent chronic heart 
disease, in 1992, a medical examination survey of former 
World War II and Korean Conflict prisoners of war and 
comparison control groups provided epidemiological evidence 
to suggest that there was a connection between conditions 
during captivity and the later development of ischemic heart 
disease.  According to the study, the reporting of edema in 
prison camp indicated a specific nutritional deficiency, 
beriberi, and the location of edema in the feet, ankles and 
legs is presumably related to beriberi heart disease and 
prison camp which is caused by vitamin deficiency.  

The veteran was a prisoner of war for approximately two 
months.  The veteran's service medical records do not notate 
swelling of the feet, ankles, or legs.  

The veteran has offered testimony concerning food he was 
provided and the weight loss he experienced as a prisoner of 
war.  He has also testified concerning localized edema of the 
feet, ankles, and legs.  Clinical evidence of localized edema 
while a prisoner of war is not necessarily required 
considering the presumption set forth for incurrence of 
disability of prisoners of war in 38 C.F.R. § 3.304(e).  
Therefore, the evidence supports a finding that the veteran 
had localized edema of the feet.  

Service medical records do not indicate that the veteran was 
diagnosed with a cardiovascular disease during his active 
service.  A February 1944 record indicates that he had labile 
blood pressure and that his diastolic blood pressure remained 
at low levels.  The report of his December 1945 service 
separation examination indicates that his cardiovascular 
system was normal.

A November 1953 private treatment record indicates that the 
veteran had arterial systemic hypertension.  A September 1978 
VA treatment record reflects that the veteran was status post 
myocardial infarction in August 1978.  The report of an 
October 1996 VA examination reflects diagnoses including 
coronary artery disease and status post two myocardial 
infarctions.  

The report of a November 1998 VA medical opinion reflects 
that the veteran's medical record had been reviewed.  It 
reflects that the examiner's impression was that the 
veteran's myocardial infarctions were not the result of his 
active service.  It notes that the veteran had multiple risk 
factors.  The peripheral edema the veteran experienced as a 
prisoner of war was a nonspecific finding and may have been 
due to, inter alia malnutrition or beriberi.  The examiner 
felt that the history of peripheral edema was not convincing 
evidence of a cardiac disorder related to military service 
beyond the possible effects of malnutrition and hepatitis 
that occurred as a prisoner of war.  In summary, the examiner 
did not believe that the veteran's myocardial infarctions 
were related to his military service.

As noted previously, diseases specific in former prisoners of 
war who were interned for not less than 30 days are presumed 
to have been incurred in service if subsequently manifest at 
any time to a degree of 10 percent or more.  These diseases 
include ischemic heart disease where the veteran experienced 
localized edema during captivity.  The veteran currently has 
ischemic heart disease and he did experience localized edema 
during captivity.  Therefore, his currently manifested 
ischemic heart disease, shown to be disabling to a degree of 
10 percent or more by the New York Heart Association Class II 
reference in the diagnosis of the October 1996 VA examination 
report, is subject to presumptive service connection.  
38 C.F.R. § 3.309(c).  

This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307, 3.309.  While the impression of 
the November 1998 VA examiner was that the veteran's 
myocardial infarctions were not related to his military 
service, the examiner did indicate that the edema may have 
been related to the veteran's malnutrition during service and 
while the examiner did not find this to be convincing 
evidence of a cardiac disorder related to military service, 
it does not constitute affirmative evidence that would 
support a conclusion that would rebut the presumption that 
the veteran's currently manifested coronary artery disease 
was not incurred in service.  

On the basis of the above analysis, the evidence shows that 
the veteran had localized edema of the feet and ankles while 
a prisoner of war for more than 30 days that has been 
attributed to nutritional deficiency and the veteran reported 
a weight decrease from approximately 150 to 90 pounds while a 
prisoner of war.  Further, the veteran currently has ischemic 
heart disease.  The competent medical evidence that indicates 
there is no relationship between the veteran's service and 
his myocardial infarctions is not of such a nature as to 
affirmatively rebut the presumption that his ischemic heart 
disease was incurred in service.  The evidence indicates that 
it is at least as likely as not that the veteran's myocardial 
infarctions are due to his ischemic heart disease.  
Therefore, in resolving all doubt in the veteran's  favor, 
service connection for status post myocardial infarctions is 
granted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.


ORDER

Service connection for status post myocardial infarctions is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

